DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01 August 2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
Drawings
The replacement drawings were received on 24 September 2020.  These drawings are accepted and entered.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lu et al. (US 2020/0234471 A1) discloses a method and system for using a neural network to estimate scatter in X-ray projection images (abstract) comprising acquiring training data from a training database, which can include a plurality of phantom training projection data and a plurality of patient training data (par. [0045]). Lu further discloses the use of a 3D convolutional neural network with a model-based scatter estimation to generate scatter profiles corresponding to each of a plurality of material-component projections (par. [0048]), and subtracting a simulated scatter from measured projection data (par. [0056, 0066]).
	With respect to claims 1 and 2, the prior art does not appear to disclose or reasonably suggest: calculating scattering projection images of a predetermined number of patients from predetermined x-ray beam angles using measured cone-beam CT images (or projection images) of said patients, or end-to-end training of a multi-layered neural network based on said measured cone-beam CT images (or projection images) of said patients as input training data, and the calculated scattering projection images of said patients from said predetermined x-ray beam angles as output training data.
Claims 3-10 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no l3ater than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        12 July 2022